HARDY, Judge.
This is one of four companion suits arising from the same accident and consolidated for purposes of trial and appeal. Plaintiff in this action is the workmen’s compensation insurer of the Caddo Parish Police Jury, owner of the truck driven by its employee, H. M. Gilbert, which was involved in the accident, and seeks to recover the amounts paid Gilbert in the nature of compensation benefits and medical expenses. From judgment in favor of defendants rejecting plaintiff’s demands it has appealed.
For the reasons assigned in the opinion of this Court in the case of Peninger v. New Amsterdam Casualty Company et al., 187 So.2d 128, which has this day been decided ;
It is ordered, adjudged and decreed that the judgment appealed from be and it is affirmed at appellant’s cost.